                Case 5:20-cv-01045 Document 1 Filed 09/03/20 Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT                     5:20-cv-1045
                        FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

SANBUCO, INC. DOING BUSINESS                  §
AS HAPPY HOUND GROOMING                       §
     Plaintiff,                               §
                                              §
                                              §
V.                                            §       CIVIL ACTION NO. _______________
                                              §
                                              §
MASSACHUSETTS BAY INSURANCE                   §
COMPANY, GOVERNOR                             §
INSURANCE AGENCY, INC.,                       §
HANOVER INSURANCE GROUP,                      §
INC. AND JEANNE MUGAN                         §              [JURY DEMANDED]
      Defendants.                             §


             DEFENDANTS’, MASSACHUSETTS BAY INSURANCE COMPANY,
              HANOVER INSURANCE GROUP, INC., AND JEANNE MUGAN,
                             NOTICE OF REMOVAL

TO THE HONORABLE JUDGE OF SAID COURT:

        Defendants, Massachusetts Bay Insurance Company (“Mass Bay”), Hanover Insurance

Group, Inc. (“Hanover”), and Jeanne Mugan (“Mugan”) (collectively “Defendants”) file their

Notice of Removal pursuant to 28 U.S.C. §§ 1332, 1441, and 1446:

                                I.     PROCEDURAL HISTORY

        1.       On July 27, 2020, Plaintiff, Sanbuco, Inc. doing business as Happy Hound

Grooming (“Plaintiff”) filed its Original Petition and initiated an action against Defendants,

Massachusetts Bay Insurance Company, Governor Insurance Agency, Inc., Hanover Insurance

Group, Inc., and Jeanne Mugan, in the 57th Judicial District Court of Bexar County, Texas, in

Cause No. 2020CI13669 (the “State Court Action”). See Exhibit “A” attached hereto and

incorporated herein by reference.

        2.       Defendant, Mass Bay, was served on or about August 10, 2020, with a copy of the

Summons of Citation and Plaintiff’s Original Petition. Defendant, Hanover, was served on or

                                                  1
PD.29506923.1
                Case 5:20-cv-01045 Document 1 Filed 09/03/20 Page 2 of 7




about August 10, 2020, with a copy of the Summons of Citation and Plaintiff’s Original Petition.

Defendant, Jeanne Mugan, was served on August 10, 2020, with a copy of the Summons of

Citation and Plaintiff’s Original Petition. Defendant, Governor Insurance Agency, Inc., was

served on August 27, 2020. See Exhibit “B” for a copy of the Citations attached hereto and

incorporated herein by reference.

        3.       Defendants, Mass Bay, Hanover, and Mugan, filed an Answer in the State Court

Action on August 31, 2020.        See Exhibit “C” attached hereto and incorporated herein by

reference.

        4.       Defendant, Governor Insurance Agency, Inc. filed an Answer in the State Court

Action on August 31, 2020.        See Exhibit “D” attached hereto and incorporated herein by

reference. Governor Insurance Agency, Inc. consents to the this removal to federal court.

        5.       Defendants’ Notice of Removal was filed on September 2, 2020, which is within

the thirty-day statutory time period for removal allowed under 28 U.S.C. §1446(b).

                                II.   FACTUAL BACKGROUND

        6.       This suit concerns a first-party claim submitted under a Businessowners Policy

issued by Mass Bay to Plaintiff. Plaintiff claims loss or damages associated with the COVID-19

pandemic, including losses purportedly resulting from shutdown orders issued by city, county,

and state officials and losses purportedly stemming from “consumer fear of the virus.”

        7.       Mass Bay denied coverage for Plaintiff’s claims and, subsequently, Plaintiff filed

this suit for declaratory relief, breach of contract, violations of Chapter 541 of the Texas

Insurance Code, violations of Chapter 542 of the Texas Insurance Code, breach of the duty of

good faith and fair dealing, and civil conspiracy. Plaintiff seeks relief in excess of $1,000,000.




                                                -2-
PD.29506923.1
                Case 5:20-cv-01045 Document 1 Filed 09/03/20 Page 3 of 7




                              III.    DIVERSITY JURISDICTION

        8.       Plaintiff, Sanbuco, Inc. doing business as Happy Hound Grooming, is a

corporation formed under the laws of Texas with its principal place of business in the State of

Texas. Sanbuco, Inc. is a citizen of the State of Texas.

        9.       Defendant, Massachusetts Bay Insurance Company, is an insurer incorporated

under the laws of the State of New Hampshire and with its principal place of business in the

Commonwealth of Massachusetts, and thus is a citizen of both of those states.

        10.      Defendant, Governor Insurance Agency, Inc., is a corporation, duly authorized

and existing under the laws of the State of Ohio, with its principal place of business in the State

of Ohio. Governor Insurance Agency, Inc. is a citizen of the State of Ohio.

        11.      Defendant, Hanover Insurance Group, Inc, is a Delaware corporation, duly

authorized and existing under the laws of the State of Delaware, with its principal place of

business in the Commonwealth of Massachusetts, and thus, is a citizen of both of those states.

        12.      Defendant, Jeanne Mugan, is a citizen of the State of New York where she makes

her residence.

        13.      Removal is proper because there is complete diversity between the parties.

        14.      Venue is proper in the Western District of Texas, San Antonio Division, because

the Plaintiff’s Business and Property made the subject of the suit is located in Bexar County and

within the San Antonio Division.

        15.      The “matter in controversy” under 28 U.S.C. § 1332(a) is determined by reference

to the plaintiff’s pleadings. The damages the plaintiff claims in its petition, if apparently claimed

in good faith, are controlling. St. Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 288

(1938). Plaintiff has pled in its prayer that it seeks damages in excess of $1,000,000.00. See



                                                -3-
PD.29506923.1
                Case 5:20-cv-01045 Document 1 Filed 09/03/20 Page 4 of 7




Exhibit “A.” Thus, the total economic damages and attorneys’ fees being sought exceeds the

$75,000 jurisdictional minimum amount in controversy.

                           IV.    INFORMATION FOR THE CLERK

        16.      Plaintiff: Sanbuco, Inc. doing business as Happy Hound Grooming

        17.      Defendants: Massachusetts Bay Insurance Company, Governor Insurance

Agency, Inc., Hanover Insurance Group, Inc., and Jeanne Mugan.

        18.      The case is pending in the 57TH Judicial District Court of Bexar County:

                 Honorable Judge Antonia Arteaga
                 Bexar County District Civil Courthouse
                 100 Dolorosa, 4th Floor
                 San Antonio, TX 78205
                 Telephone: (210) 335-2531

        19.      Pursuant to 28 U.S.C. §1446(a), Defendants have attached copies of all processes

and pleadings served upon it in the state court action. No further proceedings have been had

therein. Pursuant to Local Rule 81, a copy of the trial court’s docket sheet is attached as Exhibit

“E” and an Index of Matters Being Filed is attached.

        20.      Counsel for Plaintiff, Sanbuco, Inc. doing business as Happy Hound Grooming:

                 Demetrio Duarte, Jr.; TBN: 06144125
                 DUARTE & MOLINA, P.C.
                 2200 Warner
                 San Antonio, Texas 78201
                 Phone: 210-737-6676
                 Facsimile: 210-733-6181
                 E-mail: paralegal@duartemolinalaw.com

        21.      Counsel for Defendants, Massachusetts Bay Insurance Company, Hanover

Insurance Group, Inc., and Jeanne Mugan:

                 Peri H. Alkas; TBN: 00783536
                 PHELPS DUNBAR LLP
                 500 Dallas, Suite 1300
                 Houston, Texas 77002


                                                -4-
PD.29506923.1
                Case 5:20-cv-01045 Document 1 Filed 09/03/20 Page 5 of 7




                 Phone:         713-626-1386
                 Facsimile:     713-626-1388
                 E-Mail: peri.alkas@phelps.com

        22.      Counsel for Defendant, Governor Insurance Agency, Inc.

                 Robert A. Bragalone; TBN: 02855850
                 John Mitchell Nevins; TBN: 14935800
                 GORDON & REES
                 2200 Ross Ave., Suite 3700
                 Dallas, Texas 75201
                 Phone:         214-231-4660
                 Facsimile:     214-461-4053
                 E-Mail:        BBragalone@grsm.com
                                JNevins@grsm.com

Jury Demand

        23.      Defendants, Mass Bay, Hanover, and Mugan, demanded a jury trial in state court

and request a trial by jury in federal court as well.

Miscellaneous

        24.      On the same day this Notice of Removal was filed, Defendants filed notice of this

removal in the State Court Action. A copy of this Notice of Removal filed in the State Court

Action is attached as Exhibit “E.”

        25.      Because none of the Defendants are citizens of the State of Texas or otherwise

reside in the State of Texas, and because the amount in controversy exceeds $75,000, the Court

has subject matter jurisdiction based on diversity of citizenship and residency. 28 U.S.C. §1132.

As such, this removal action is proper.

        WHEREFORE, Defendants, Massachusetts Bay Insurance Company, Hanover Insurance

Group, Inc., and Jeanne Mugan, respectfully request that the above-entitled action be removed

from the 57TH District Court of Bexar County, Texas, to the United States District Court for the

Western District of Texas, San Antonio Division.



                                                 -5-
PD.29506923.1
                Case 5:20-cv-01045 Document 1 Filed 09/03/20 Page 6 of 7




                                   Respectfully submitted,


                                   By:    /s/ Peri H. Alkas
                                          Peri H. Alkas
                                          ATTORNEY-IN-CHARGE
                                          State Bar No. 00783536
                                          Federal Bar No. 15785
                                          PHELPS DUNBAR, LLP
                                          500 Dallas, Suite 1300
                                          Houston, Texas 77002
                                          Telephone (713) 626-1386
                                          Facsimile (713) 626-1388
                                          Email: peri.alkas@phelps.com

                                   ATTORNEY-IN-CHARGE FOR DEFENDANTS,
                                   MASSACHUSETTS BAY INSURANCE COMPANY,
                                   HANOVER INSURANCE GROUP, INC., AND
                                   JEANNE MUGAN




                                           -6-
PD.29506923.1
                Case 5:20-cv-01045 Document 1 Filed 09/03/20 Page 7 of 7




                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing instrument has been served
upon all known counsel of record as listed below by placing a copy of same in the United States
mail, certified, return receipt requested, electronically, and/or hand delivery on September 3,
2020.

    Demetrio Duarte, Jr.                                        paralegal@duartemolinalaw.com
    DUARTE & MOLINA, P.C.                 AND/OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED
    2200 Warner
    San Antonio, Texas 78201

    Robert A. Bragalone                                              BBragalone@grsm.com
    John Mitchell Nevins                                                JNevins@grsm.com
    GORDON & REES                         AND/OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED
    2200 Ross Ave., Suite 3700
    Dallas, Texas 75201



                                            /s/ Peri H. Alkas
                                            Peri H. Alkas




                                             -7-
PD.29506923.1
